NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0378-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AFAMEFUNA NWANDU, a/k/a
AFAMEFUNA N. NWANDU,
AFAM NWANDU, AFAM
NWANDO, FAMY, and
AFAM NEWANDU,

     Defendant-Appellant.
____________________________

                   Submitted February 28, 2022 – Decided March 8, 2022

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment Nos. 19-07-0609,
                   19-07-0610, and 19-07-0647.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Brian P. Keenan, Assistant Deputy Public
                   Defender, of counsel and on the brief).
            Robert J. Carroll, Morris County Prosecutor, attorney
            for respondent (Paula Jordao, Assistant Prosecutor, on
            the brief).

PER CURIAM

      After pleading guilty, defendant appeals from his convictions for third -

degree failure to pay state taxes, N.J.S.A. 54:52-9(a); fourth-degree resisting

arrest, N.J.S.A. 2C:29-2(a)(2); and disorderly persons hindering apprehension,

N.J.S.A. 2C:29-3(b)(4). He argues primarily that the judge erred by denying his

appeal from the prosecutor's rejection of his admission into the pre-trial

intervention (PTI) program. 1      The judge determined that the prosecutor's

decision rejecting his PTI application was not a patent and gross abuse of

discretion. We agree and affirm.

      In January 2019, police officers responded to reports of shoplifting at a

Walmart store. When they arrived at Walmart, the police observed defendant

exiting from the store carrying two vacuum cleaners. Defendant indicated that

he was trying to return a vacuum, but surveillance video showed defendant



1
  Defendant's Notice of Appeal identified the judge's order of June 24, 2020,
which upheld the prosecutor's rejection of defendant's PTI application. He
mentions an order, presumably dated June 23, 2020, which denied a motion to
withdraw his guilty plea. His argument on appeal, however, relates solely to the
denial of his PTI application, for which he urges this court to remand for
reconsideration.
                                                                          A-0378-20
                                        2
entering the store without any vacuums. The video contradicted his statement;

defendant did not pay for the merchandise.

      Three months later, police responded to a Target store on another report

of shoplifting. The officer spotted defendant, who fled, leading to a foot chase

and his arrest. Surveillance footage again showed defendant exiting the store

with stolen merchandise.

      In July 2018, the New Jersey Department of Labor contacted the New

York Department of Labor, Unemployment Benefits Unit, advising that

defendant had overlapping claims for unemployment benefits. This information

was given to the Morris County Prosecutor's Office (MCPO), which led to an

investigation. The investigation revealed that defendant was falsely filin g for

unemployment and committing other tax fraud.

      In July 2019, the MCPO charged defendant with fourth-degree

shoplifting, N.J.S.A. 2C:20-11(b)(1).       That same day, but in a different

indictment, MCPO charged defendant with third-degree and fourth-degree

shoplifting,   N.J.S.A.    2C:20-11(b)(1);     fourth-degree   obstructing      the

administration of law, N.J.S.A. 2C:29-1; and fourth-degree resisting arrest,

N.J.S.A. 2C:29-2(a)(2). That month, MCPO also charged defendant with two

counts of third-degree theft, N.J.S.A. 2C:20-3(a); two counts of fourth-degree


                                                                             A-0378-20
                                        3
forgery, N.J.S.A. 2C:21-1(a)(2)-(3); third-degree failure to pay state taxes,

N.J.S.A. 54:52-9; three counts of third-degree filing a fraudulent tax return,

N.J.S.A. 54:52-10; and third-degree preparation of fraudulent records, N.J.S.A.

54:52-11.

      In May 2019, defendant applied for PTI, which the PTI director rejected.

On September 2, 2019, the prosecutor rejected defendant's application for

admission into the PTI program.      Defendant then entered his guilty pleas.

Thereafter, he appealed to the judge arguing that the prosecutor erroneously

rejected his PTI application. The judge entered the order under review and later

sentenced defendant to three concurrent two-year terms of probation, restitution

of $17,678 to the Department of Labor, restitution of $4,559 plus penalties and

interest to the Department of Treasury, restitution of $649.97 to Target, and all

the mandatory fees and penalties.

      On appeal, defendant raises the following point for this court's
consideration:

            [POINT I]

            THE MOTION [JUDGE] ERRED IN DETERMINING
            THAT THE PROSECUTOR'S REJECTION OF
            DEFENDANT'S ADMISSION INTO THE [PTI]
            PROGRAM[—]BASED ON A FAILURE TO
            CONSIDER RELEVANT FACTORS, AND ON THE
            IMPROPER    CONSIDERATION     OF   PRIOR
            ARRESTS   AND     A   STALE     JUVENILE

                                                                           A-0378-20
                                       4
              ADJUDICATION[—]WAS NOT AN ABUSE OF
              DISCRETION.

      "[T]he decision to grant or deny PTI is a 'quintessentially prosecutorial

function.'"   State v. Roseman, 221 N.J. 611, 624 (2015) (quoting State v.

Wallace, 146 N.J. 576, 582 (1996)). Eligibility for PTI is based primarily on

"the applicant's amenability to correction, responsiveness to rehabilitation[,] and

the nature of the offense."     N.J.S.A. 2C:43-12(b)(1).      Admission into PTI

"requires a positive recommendation from the PTI director and the consent of

the prosecutor." State v. Negran, 178 N.J. 73, 80 (2003). This determination is

"'primarily individualistic in nature' and a prosecutor must consider an

individual defendant's features that bear on his or her amenability to

rehabilitation." State v. Nwobu, 139 N.J. 236, 255 (1995) (quoting State v.

Sutton, 80 N.J. 110, 119 (1979)). This determination must consider the factors

set forth in N.J.S.A. 2C:43-12(e). Roseman, 221 N.J. at 621.

      Our scope of review of PTI determinations is "severely limited." Negran,

178 N.J. at 82. The "close relationship of the PTI program to the prosecutor's

charging authority" that provides "prosecutors wide latitude in deciding whom

to divert into the PTI program and whom to prosecute through a traditional trial"

necessitates an "'enhanced' or 'extra'" deferential review of those decisions. Ibid.

(quoting State v. Baynes, 148 N.J. 434, 443-44 (1997)). Our review "serves to

                                                                              A-0378-20
                                         5
check only the 'most egregious examples of injustice and unfairness.'" Ibid.

(quoting State v. Leonardis, 73 N.J. 360, 384 (1977)).

        We may overturn a denial of PTI if the defendant "establish[es] that the

prosecutor's decision was a patent and gross abuse of discretion." R. 3:28-

6(b)(1); State v. Johnson, 238 N.J. 119, 128-29 (2019). Such abuse of discretion

may arise where the denial of PTI "(a) was not premised upon a consideration

of all relevant factors, (b) was based upon a consideration of irrelevant or

inappropriate factors, or (c) amounted to a clear error in [judgment]" and the

denial of PTI "clearly subvert[s] the goals underlying [PTI]." Johnson, 238 N.J.

at 129 (quoting Roseman, 221 N.J. at 625). At bottom, "[t]he question is not

whether [the judge] agree[s] or disagree[s] with the prosecutor's decision, but

whether the prosecutor's decision could not have been reasonably made upon

weighing the relevant factors." Nwobu, 139 N.J. at 254. There is no such error

here.

        The prosecutor properly considered the factors provided in N.J.S.A.

2C:43-12(e) in rejecting defendant's PTI application. The prosecutor considered

the nature of the offenses, the facts of the case, the needs and interests of the

victim and society, the extent to which the applicant's crime constitutes part of

a continuing pattern of anti-social behavior, the applicant's criminal record and


                                                                           A-0378-20
                                        6
the extent to which he may present a substantial danger to others, whether or not

the crime is of such a nature that the value of supervisory treatment would be

outweighed by the public need for prosecution, and whether the harm outweighs

the benefits to society. N.J.S.A. 2C:43-12(e)(1), (2), (7), (8), (9), (14), (17).

The prosecutor considered defendant's prior juvenile and adult history of theft .

The prosecutor discerned that defendant's crimes constitute a pattern of anti-

social behavior. The prosecutor also considered that allowing defendant's entry

into PTI would encourage defendant and others to engage in criminal behavior,

hence the need to deter this type of criminal activity.

      In the letter rejecting defendant's application for PTI, the PTI director

identified Guideline 3(e) from the now-deleted Guidelines and Official

Comments to Rule 3:28. The Guidelines and Official Comments were deleted

but portions of the text were incorporated into Rules 3:28-1 to -10 effective July

1, 2018. See Johnson, 238 N.J. at 128 (noting that although the Guidelines were

deleted, "many of [the Guidelines'] prescriptions—with significant variation—

are [now] contained in Rules 3:28-1 to -10"). Therefore, the PTI director

considering a now-eliminated guideline, Guideline 3(e), does not taint the

rejection of his PTI application because both the prosecutor and trial judge

considered the factors enumerated in N.J.S.A. 2C:43-12(e) and concluded the


                                                                            A-0378-20
                                        7
aggravating factors outweighed the mitigating factors.      See also Pressler &

Verniero, Current N.J. Court Rules, cmt. 2 on R. 3:28-6 (2022) ("[W]hen a

prosecutor's denial of PTI might have been inconsistent with one PTI Guideline,

an appellate court nonetheless may uphold the prosecutor's decision if based on

other, appropriate considerations." (citing State v. Randall, 414 N.J. Super. 414,

420 (App. Div. 2010))).

      The prosecutor also considered defendant's juvenile and adult criminal

history—which defendant asserts, as per State v. K.S., 220 N.J. 190 (2015), was

improper. In K.S., our Court concluded that the "[u]se of prior dismissed

charges alone as evidence of a history of and propensity for violence or a pattern

of anti-social behavior, where [the] defendant's culpability or other facts

germane to admission into [PTI] have not been established in some way,

constitutes an impermissible inference of guilt."      Id. at 202.   However, a

prosecutor must consider whether "the applicant's crime constitutes part of a

continuing pattern of anti-social behavior," N.J.S.A. 2C:43-12(e)(8), and "[t]he

applicant's record of criminal and penal violations," N.J.S.A. 2C:43-12(e)(9).

The prosecutor clearly considered the prior arrests—juvenile and adult—in

connection with a larger potential pattern of anti-social behavior. Accordingly,

neither the PTI director nor the State placed undue weight on defendant's


                                                                            A-0378-20
                                        8
criminal history because they did not solely rely on the prior dismissed charges.

As a result, as the judge correctly concluded, the prosecutor's determinations

were not arbitrary and capricious and do not amount to a patent or gross abuse

of discretion.

      Affirmed.




                                                                           A-0378-20
                                       9